Order entered October 28, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00599-CR

                      ALIX HENRY SANDERS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. MB17-34875

                                      ORDER

      Before the Court is the October 24, 2022 request of court reporter Pamela A.

Durke-Sweeney for an extension of time to file a supplemental reporter’s record of

the voir dire portion of trial. We GRANT the request and ORDER the

supplemental reporter’s record filed by November 28, 2022. Appellant’s brief

shall be due thirty days after the filing of the supplemental reporter’s record.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE